DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 10/14/20. Claims 1-31 are presented for examination and have been considered below.

Claim Objections
Claim 27 is objected to because of the following informalities:  As per claim 27, “ a controller of the is configured to” should be rewritten as a controller is configured to… Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As per claim 28, it is not clear to the Examiner of what the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-10, 13, 14, 16, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troy (US2020/0058364 A1).
Claim 1: Troy discloses an automated test equipment (e.g. item 101, fig. 1) for testing a device under test (e.g. item 103) the automated test equipment comprising: an on-chip-system-test controller (e.g. ATE comprises a state machine  or test controller– [0012], [0061]) comprising at least one debug interface (e.g. item 106) configured to communicate with the device under test (e.g. [0054]), wherein the on-chip-system-test controller is configured to control a test of the 

As per claim 30, the claimed features are rejected similarly to claim 1 above. Troy also discloses variably allocate the at least one control interface to a device-under-test interface (e.g. [0053]).

Claim 4: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to variably allocate one or more parametric test resources to the device under test (e.g. [0088]).

Claim 6: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to execute application-specific routines provided by a user (e.g. [0005]). 

Claim 7: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to selectively perform one of: load an on-chip-system-test environment onto the device-under-test; and load an on-chip-system-test onto the device-under-test (e.g. [0077]); and initialize an on-chip-system-test environment on the device-under-test. 
Claim 8: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to upload a parameter set onto a device-under-test, wherein 

Claim 9: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to start an on-chip-system test loaded onto a device under test (e.g. [0005], [0054], [0077], [0088]). 

Claim 10: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to control the test of the device-under-test on a basis of an overall test execution program in a test sequencing language (e.g. [0004], [0007], [0052], [0054]).

Claim 13: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to receive commands and data from an on-chip-system test executing on the device under test (e.g. step 203, fig. 2), and to adapt a test execution flow in dependence on the received commands and the received data (e.g. [0054]). 
Claim 14: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to receive commands and data from an on-chip-system test executing on the device under test (e.g. step 203, fig. 2), and to adapt test resources in dependence on the received commands and the received data (e.g. [0054]). 

Troy discloses the automated test equipment according to claim 1, further comprising an interface (e.g. item 1102, fig. 11) to one or more development and debug environments (e.g. [0071]).
Claim 28: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to perform conditional jumps responsive to control information provided by an on-chip-system-test running on the device under test (e.g. [0054]). Claim 29: Troy discloses the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to wait for a completion of an on-chip-system-test running on the device under test (e.g. state 711, [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as applied to claim 1 above, and further in view of Frediani (US2014/0244204 A1).
Claim 2: Troy teaches the automated test equipment according to claim 1, but fails to teach that the on-chip-system-test controller further comprises at least one high bandwidth interface configured to communicate with the device under test. However such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Frediani (e.g. [0062]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to implement the teaching of Troy with the one taught by Frediani in order to speed up the testing system.

As per claim 31, the claimed features are rejected similarly to claim 2 above.

Claim 3: Troy teaches the automated test equipment according to claim 1, but fails to teach that the on-chip-system-test controller is configured to variably allocate the at least one debug interface to a device-under-test interface. However such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Frediani (e.g. [0070], [0073], [0085]). Therefore, it would have been obvious to a person of ordinary skill in the art, Troy with the one taught by Frediani in order to speed up the testing system, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Claims 5, 11, 12, 15, and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as applied to claim 1 above.
Claim 5: Troy teaches the automated test equipment according to claim 1, but fails to teach that the on-chip-system-test controller is configured to execute a software stack comprising an operating system, an on-chip-system-test service software, and one or more drivers for communicating with the device under test through the at least one debug interface (e.g. [0065]). However, Troy teaches that “the SIP may be operated to boot up a program or execute simple tasks.  This method mimics the function of the system under test with a pseudo system.  This conventional method involves loading an operating system such as Linux and performing basic tasks.” (e.g. [0007], [0061]-[0062]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to execute any type of software tasks in the teaching of Troy, since such a modification would have been within the general knowledge of an artisan in the art. 

Claim 11:Troy teaches the automated test equipment according to claim 1, wherein the on-chip-system-test controller is configured to control one or more analog test resources (e.g. [0052], verifying a power supply [0063] ); and wherein the on-chip-system-test controller is configured Troy teaches the automated test equipment according to claim 1, wherein the on-chip-system-test controller comprises a local communication interface (e.g. item 1108, fig. 11) operable to control one or more analog test resources and/or one or more digital test resources, but fails to teach that the on-chip-system-test controller comprises a local synchronization interface operable to synchronize one or more analog test resources and one or more digital test resources. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to synchronize or time the tests, since it is known in the art to clock computer commands so that the system can operate accordingly.  Claim 15: Troy teaches the automated test equipment according to claim 1, but fails to teach that the on-chip-system-test controller further comprises a central unit configured to provide an embedded software environment and one or more interface blocks implementing the at least one debug interface; and wherein the on-chip-system-test controller further comprises front-end electronics operable for providing one or more signals to the device under test and for receiving 

Claim 17: Troy teaches the automated test equipment according to claim 1, but fails to teach a development and debug environment adapted to develop and debug both on-chip-system test software for execution on the device-under-test and a test program to be executed by the automated test equipment. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to test not only the components of the system but also the software running within the system in order to properly diagnose the system.

Claim 18: Troy teaches the automated test equipment according to claim 17, but fails to teach that the development and debug environment allows access to test resources of the automated test equipment when developing and debugging on-chip-system test software for execution on the device-under-test. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allow users to adjust the system 

Claim 19: Troy teaches the automated test equipment according to claim 17, further comprising an interface and wherein the development and debug environment comprises a program code to allow access to a memory content from the system-on-a-chip via the interface (e.g. [0054], [0063]). Claim 20: Troy teaches the automated test equipment according to claim 17, wherein the development and debug environment comprises an interface to allow a debug software to control an upload of a program and one or more parameter sets onto the device under test (e.g. [0054]). Claim 21: Troy teaches the automated test equipment according to claim 17, wherein the development and debug environment comprises an interface to allow a debug software to access a debug interface of the device under test (e.g. [0054], [0063]). 

Claim 22: Troy teaches the automated test equipment according to claim 17, wherein the development and debug environment is configured to provide a debug software direct access to a debug interface of the device under test (e.g. [0052], [0070]-[0071]). 

Troy teaches the automated test equipment according to claim 17, wherein the development and debug environment comprises an application programming interface for use in a development of on-chip-system software to allow for a communication between the device-under test and test resources of the automated test equipment when the developed on-chip-system test software is executed on the device-under-test (e.g. [0069]). 
Claim 24: Troy teaches the automated test equipment according to claim 23, wherein the development and debug interface also comprises tester software to support communication of test resources of the automated test equipment with a device under test executing the developed on-chip-system test software (e.g. [0052], [0070]-[0071]). 

Claim 25: Troy teaches the automated test equipment according to claim 17, wherein the development and debug environment comprises a program for use in a development of on-chip-system test software, to allow for an upload of further software from the automated test equipment to the device-under-test and to allow for controlling of a program execution on the device under test by the automated test equipment (e.g. [0004], [0007], [0052], [0054], [0062]).
Claim 26: Troy teaches the automated test equipment according to claim 17, wherein the development and debug environment comprises a program for use in usage in a development of on-chip-system test software to supervise a program executing execution on the device under test (e.g. [0051], [0060], [0063], [0069]).

Troy teaches the automated test equipment according to claim 1, but fails to teach that a controller 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/2/2021